IN THE SUPREME COURT OF PENNSYLVANIA


  IN RE: REESTABLISHMENT OF THE                 :   NO. 506
  MAGISTERIAL DISTRICTS WITHIN THE              :
  55th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
  COMMONWEALTH OF PENNSYLVANIA                  :




                                           ORDER



 PER CURIAM

        AND NOW, this 23rd day of August 2022, upon consideration of the Petition to

 Reestablish the Magisterial Districts of the 55th Judicial District (Potter County) of the

 Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

 Petition, which provides for the reestablishment of the Magisterial Districts within Potter

 County as they currently exist, to be effective immediately, is granted.


 Said Magisterial Districts will be reestablished as follows:


Magisterial District 55-3-01                           Austin Borough
VACANT                                                 Coudersport Borough
                                                       East Fork Township
                                                       Eulalia Township
                                                       Homer Township
                                                       Keating Township
                                                       Portage Township
                                                       Summit Township
                                                       Sweden Township
                                                       Sylvania Township
                                                       Wharton Township
Magisterial District 55-4-01                           Allegheny Township
Magisterial District Judge Kari A. McCleaft            Clara Township
                                                       Genesee Township
                                                       Hebron Township
                                                       Oswayo Borough
                                                       Oswayo Township
                                                  Pleasant Valley Township
                                                  Roulette Township
                                                  Sharon Township
                                                  Shinglehouse Borough

Magisterial District 55-4-03                         Abbott Township
Magisterial District Judge Christopher D. Kalacinski Bingham Township
                                                     Galeton Borough
                                                     Harrison Township
                                                     Hector Township
                                                     Pike Township
                                                     Stewardson Township
                                                     Ulysses Borough
                                                     Ulysses Township
                                                     West Branch Township